DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2021 has been entered.
 
Response to Amendment
Applicant’s amendments to the claims, filed on 09/01/2021, have been entered.
Applicant’s amendment of the claims caused withdrawal of the rejection under 35 U.S.C. 112(b) of claims 1 and 12-14 as failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 1 and 12-14 have been amended.
	Claim 9 has been cancelled.
	Claims 1-8 and 10-15 are pending in the application.
	
Response to Arguments
Applicant's arguments with respect to the rejections over Sasada in view of Komori have been fully considered but they are not persuasive. Applicant’s amendments do not overcome the prior art because the prior art still reads on the claimed invention.
A reinterpretation of the prior art is given below to explain how the prior art still reads on the claimed invention.
Applicant will note that the amendments do not overcome the prior art because they require one type of a phosphorescent compound represented by formula (1), and the transitional phrase “comprising” does not exclude the presence of an additional phosphorescent compound not of formula (1). (See MPEP 2111.03)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the scope of “type” is unclear. It is unclear what constitutes a “type” of phosphorescent compound. For example, are a blue emissive phosphorescent compound and a green emissive phosphorescent compound different “types” of phosphorescent 
For the purpose of continuing examination, any compound which reads on instant formula (1) will be considered a “type” of compound which meets the requirements of the claim, and any compound that does not read on instant formula (1) will be considered a different “type” of compound.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-8 and 10-15 are rejected under 35 U.S.C. 103 as being obvious over Sasada et al. (JP 2014-080028, using US 2017/0117491 A1 as an official translation and for references) in view of Komori et al. (US 2009/0302742 A1).
The applied reference has a common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
With respect to claim 1, Sasada discloses a light emitting device comprising an anode, a cathode, a first organic layer and a second organic layer between the anode and cathode (abstract, lines 1-3).
Sasada discloses the first organic layer (Light Emitting Layer, see paragraphs 0578 and 0573) comprises a compound of instant formula (1), FIrpic (paragraph 0257), which is pictured below.

    PNG
    media_image1.png
    233
    253
    media_image1.png
    Greyscale

In this compound, M is an iridium atom, n1 is 2, n2 is 1, E1 and E2 are carbon atoms, L1 is a six-membered heterocycle (pyridine), and L2 is a substituted (2 fluorine atoms) six-membered carbocycle (phenylene), and the moiety represented by A1-G1-A2 is a picolinate ligand.
Sasada also teaches that the second organic layer (Hole Transporting Layer, see paragraph 0572), comprising a crosslinked body of a crosslinkable material (“a polymer compound… spin-coated onto the hole injection layer”, lines 1-4). 
However, Sasada does not teach a compound represented by formula (H’-1) to (H1’-14).
Komori teaches an analogous electroluminescent device with improved luminous efficiency, full secured of driving stability, and simple in constitution which has a light-emitting layer which contains a phosphorescent dopant and a compound for use in an organic electroluminescent device having two or more indolocarbazole skeletons as a host material (abstract).
Komori gives an example of the indolocarbazole material in the abstract, which is pictured below.

    PNG
    media_image2.png
    416
    649
    media_image2.png
    Greyscale

This compound meets the requirements of instant formula H’-4 when one of R1H is an aryl group, and two of R1H are a group represented by formula 1H’, wherein formula 1H’, nH1 is zero, and ArH1 is a group represented by formula H1-1, and wherein formula H1-1, XH1 is a direct bond, RH1 is a fused monocyclic group, and RH2 is a fused-ring heterocyclic ring.
Komori teaches that in the development of EL devices, CBP destroys the balance of injection of electrical charges as CBP has a property of facilitating the flow of hole and obstructing the flow of electrons which lowers the luminous efficiency of the phosphorescent dopant (paragraph 0011). However, this problem can be overcome by using a compound with a specific indolocarbazole skeleton, such as the one above (paragraph 0016).
Sasada specifically teaches use of CBP in the same layer as the inventive metal dopant in Light Emitting Device CD1, given on page 73 and pictured as SM3 in paragraph 0593.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the CBP host material in the device of Sasada with the indolocarbazole compound of Komori with the predictable result of a host compound which does not destroy the balance of injection of electrical charges, and which has higher luminous efficiency. See MPEP 2143.I.B.
With respect to claims 2 and 3, Sasada in view of Komori teaches the light emitting device according to claim 1. Sasada also teaches the second organic layer comprises a polymer compound comprising a crosslinkable group (paragraph 0116, lines 8-11), selected from Group A, such as formula XL-2, which is given on page 9 and pictured below.

    PNG
    media_image3.png
    177
    611
    media_image3.png
    Greyscale

This group is identical to instant XL-2.
With respect to claim 4, Sasada in view of Komori teaches the light emitting deice of claim 2. Sasada also teaches the crosslinkable constitutional unit may be one represented by formula (2) which is given in paragraph 0273, and pictured below.

    PNG
    media_image4.png
    109
    402
    media_image4.png
    Greyscale

In this formula, n represents an integer of 0-5 (paragraph 0274), Ar3 represents an aromatic hydrocarbon group or heterocyclic group (paragraph 0275), LA may represent an alkylene group (paragraph 0276), n is preferably 2 (paragraph 0279), and X may represent the crosslinkable group given above (paragraph 0277).
With respect to claim 5, Sasada in view of Komori teaches the light emitting device of claim 2, and the crosslinkable group is a group represented by formula XL-2, as discussed above.
With respect to claim 6, Sasada in view of Komori teaches the light emitting device of claim 1, and the group represented by formula (H1-1) is a group represented by formula (H1-1C) H1 and XH3 are direct bonds, XH2 is a substituted nitrogen atom, all Z variables are carbon atoms, and all R variables are hydrogen atoms.
With respect to claim 7, Sasada in view of Komori teaches the light emitting device of claim 1. The compound discussed above, FIrpic reads on formula (1-B) when the E variables are selected to be a phenylpyridine ligand, R21B and R23B are halogen atoms (fluorine), M is iridium, and the moiety represented by A1-G1-A2 is a picolinate ligand.
With respect to claim 8, Sasada in view of Komori teaches the light emitting device of claim 7, and the phosphorescent compound represented by formula 1-B is a phosphorescent compound represented by formula 1-B1 when R21B and R23B are halogen atoms (fluorine), M is iridium, and the moiety represented by A1-G1-A2 is a picolinate ligand.
With respect to claim 10, Sasada in view of Komori teaches the light emitting device of claim 1, and the first organic layer (light emitting layer) and the second organic layer (hole transport layer) are adjacent to each other (paragraph 0573, line 5-9).
With respect to claim 11, Sasada in view of Komori teaches the light emitting device of claim 1, and the second organic layer (hole transport layer) is between the anode and the first organic layer (light emitting layer) (paragraph 0571-0573).
With respect to claims 12-15, Sasada in view of Komori teaches the light emitting device of claim 1 and the first organic layer comprises a phosphorescent compound represented by formula (1) and a compound represented by formula H’-4, as discussed above.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786